Mitchell, J.
It is conceded that the respondent exists, if at all, by virtue of the petition and other exhibits attached to the information, and purporting to be proceedings under Laws 1885, ch. 145, entitled “An act to provide for the incorporation of villages,” etc.
The language of the statute is: “Any district, sections or parts of sections which has been platted into lots and blocks, also the lands adjacent thereto, * * * said territory containing a resident population of not less than 175, may become incorporated as a village.”
The territory claimed to have been incorporated as the village of Minnetonka lies between the western boundary of the city of Minneapolis and the eastern shore of Lake Minnetonka, and contains nearly thirty square miles, being nearly equal in area to a full government township. Within this territory there were, at the time of its alleged incorporation, seventeen or more tracts which had been platted, into lots and blocks, but these were in no way connected, but were separated, each from the other, by quite an extent of farm *532or uncultivated lands; and one peculiarity of the petition is that it does not indicate which of these numerous plats was to he the nucleus of the proposed village. Many of these platted tracts are entirely vacant and uninhabited, and on most of the others there are only a very few permanent inhabitants, not sufficient to constitute a “village,” in the popular and ordinary sense of the word. The only one which has inhabitants enough to constitute any considerable nucleus of either business or population is “Minnetonka Mills,” situated on section 15. This contains about 20 families, and a population variously estimated from 60 to 105, and, together with the whole of sections 14 and 15, contains a population of only about 120. There are several post offices, and as many as eight railway stations, .within the boundaries of the alleged village. There is á considerable number of summer cottages and boarding houses along the shore of Lake Minnetonka, but these are mainly occupied by temporary summer visitors, who have no business or other relations with “Minnetonka Mills” during their sojourn. The northwesterly part of the territory is naturally tributary to the considerable village of Wayzata, situated just outside of the respondent village; while the southeasterly portion is in like manner tributary to the village of West Minneapolis, just outside its east boundary. There are twenty three sections, within the boundaries of the corporation, which contain neither platted lands nor collections of houses in the nature of villages. The greater part of the resident population is strictly rural or agricultural, and the greater part of its territory consists of either wild lauds or cultivated farms, of which there are about 150.
It is apparent that this large territory, essentially rural, has no fitness for village government, and absolutely no community of interest in respect to the purposes for which such a government is designed.
The validity of respondent's incorporation is assailed on the grounds (1) that the act is unconstitutional; (2) that the act does not authorize the incorporation of such territory into a village.
The point made against the validity of the act is that the legislature has neither itself determined how much or what character of land shall be included in a village, nor delegated the power to do *533so to any proper subordinate official body, but has left it wholly to the arbitrary determination of any thirty private citizens who may sign the petition, subject only to the conditions that the territory contains a population of 175, and that there be somewhere within its boundaries a tract of land platted into lots and blocks, and that the majority of the electors, within the territory whose boundaries are thus arbitrarily fixed by the petitioners, vote in favor of incorporation.
It would be difficult to sustain the act if the word “adjacent,” as used in the third section, is to be given the' meaning contended for by the respondent, for under such a construction it would be left to the petitioners, subject only to the above limitations, to arbitrarily determine how much and what character of territory should be included in the proposed village. They might include a rural territory 50 or 100 miles square, provided “they did not skip over any as they advanced.” But clearly this was not the intention of the legislature.
The purpose evidently was to authorize the incorporation of “villages,” in the ordinary and popular sense, and not to clothe large rural districts with extended municipal powers, or subject them to special municipal taxation for purposes for which they were wholly unsuited.
A “village” means an assemblage of houses, less than a town or city, but nevertheless urban or semiurban in its character; and the object of the law was to give these aggregations of people in a comparatively small territory greater powers of self-government and of enacting police regulations than are given to rural communities under the township laws. The law evidently contemplates, as a fundamental condition to a village organization, a compact center or nucleus of population on platted lands; and, in view of the expressed purposes of the act, it is also clear that by the term “lands adjacent thereto” is meant only those lands lying so near and in such close proximity to the platted portion as to be suburban in their character, and to have some unity of interest with the platted portion in the maintenance of a village government. It was never designed that remote territory, having no natural connection with the village, and no adaptability to village purposes, should be included.
*534Whether the word “adjacent” is to be given a more limited and definite meaning of universal application, or whether, as is my own impression, there is no inflexible rule, except the general one already laid down, as to what lands áre adjacent, and that each case will depend somewhat on its own particular facts, it is not necessary to consider in the present case. There is no difficulty in determining, as a matter of law, that this territory is not “adjacent,” within any meaning of the word, and that its attempted incorporation into a village was wholly unauthorized by the act.
Let a writ of ouster issue.
Buck and Canty, JJ., took no part.
(Opinion published 59 N. W. 972.)